DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims, the claims below replace all the previous versions of the claims:
Claim 1 . (Currently Amended) A sensor (1) for continuously monitoring parameters of rotation around a cableway steel rope axis (X) 
- a 3.7V battery (2) which is rechargeable by an outer battery charger (4) connected to an outer feeder supplying 5 volts to said battery charger (4); 
- indicator means (3) of state of charge of said 3.7V battery, 
- at least a LED indicator (5), for diagnostic aim, integrated in the sensor (1), 
- a power unit (7) which supplies 2.8 V stabilized voltage from the 3.7 V battery (2); 
- a detection unit (8) which detects, quantifies and locates a number of rotation around said cableway steel rope axis (X), rotation angles (roll angle Φ, pitch angle γ), and rotation direction of [[a]]the cableway steel rope (100) around said cableway steel rope axis (X),
and wherein said detection unit (8) measures a vibration intensity of said cableway steel rope (100), said vibration intensity is measured whenever said sensor (1) passes on a roller conveyor (200) of a cableway;

Claim 4. (Currently Amended) The sensor (1) according to claim 1, further comprising a wireless transfer interface protocol (10) with low energy consumption, allowing the connect/disconnect of a sensor (1) mounted inside the cableway steel rope (100); said interface allows: 
- sending data registration start command to the sensor, by selecting any registration frequency; 
- sending data registration stop command to the sensor (1); - downloading the data collected by the sensor (1); 
- sending data collected by the sensor to a Personal Computer (PC); - deleting data present inside the flash memory (11) of the sensor (1); 
- requesting size of free and used flash memory (11); - requesting a charge state of the battery (2) of the sensor (1); 
and wherein said personal computer provides a user with: 
- number, direction and quantity of the cableway steel rope (100) rotations; 
intensity of the vibrations on each roller conveyor (2000-) of [[a]]the cableway; 
and wherein said wireless transfer interface protocol (10) communicates data collected by sensor (1) to a smartphone.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a sensor for continuously monitoring parameters of rotation and vibrations of a 
The best prior arts of record: Pellen (U.S. Pat. No. 8,130,101) teaches semiconductor sensor chips assembled with semiconductor communication chips to form sensor nodes which are wired together and placed in a tube preform which is sealed to form a tube containing an array of sensor nodes comprising MEM structures for monitoring strain, pressure, acceleration along 1, 2, or 3 axes, and vortex induced vibrations; but does not teach the batter, the battery charger, the LED indicator. Alasentie et al. (U.S. Pat. No. 9,944,494) teaches a traveling cable of an elevator comprising composite-structured bearer parts 10 as well as electrical conductors and twisted-pair cables side-by-side between the bearer parts inside a protective envelope fabricated from PCV plastic, wherein the bearer part is in the center part of the travelling cable; but does not teach a microprocessor integrated on the sensor and housed in a portion obtained in a core of the cableway steel rope. Sarchi et al. (U.S. Pat. No. 8,912,889) teaches determining temporal revolution of the rotational state of a cable longitudinal portion; but does not teach measuring a vibration intensity of said cableway steel rope whenever said sensor passes on a roller conveyor of a cableway; and a microprocessor integrated on the sensor and housed in a portion obtained in a core of the cableway steel rope. 
Furthermore, in the examiner’s opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-11, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 10/21/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Tran M. Tran/Examiner, Art Unit 2855